Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.


Information Disclosure Statement
No information disclosure statement (IDS) is submitted.


Drawings
The drawings filed on 01/15/2021 are accepted by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-3, 5-12, 14-18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US Pub No. 2021/0012002, hereinafter “Rosenthal”) in view of Gaurav et al. (US Pub No. 2020/0226256, hereinafter “Gaurav”).

Regarding claim 1, Rosenthal does disclose, a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining that a first file is infected with a virus (Rosenthal, (para. [0006, 0014]), analyzes software and data files to determine if a virus is present or hidden therein); identifying a data protection location in first metadata for the first file that identifies first data protection locations of the first file, the first data protection locations comprising the data protection location (Rosenthal, (para. [0077]), the protection service 228 automatically executes the file copy module 306 to create a backup copy of each data file/folder in which the system event metadata 302 indicates is being modified/created/deleted by a respective I/O operation/request. In particular, the file copy module 306 writes a backup copy of the affected data file/folder to the protected storage repository 116; (para. [0098, 0075, 0057 ), where the protection service 228 is configured to communicate directly with the filesystem minifilter driver 220, for example, to receive the system event metadata 302, which includes, for example, and without limitation, a process identifier (PID) associated with the process performing the event, a target filesystem object (i.e., file/folder) targeted by the system event, location data associated with the target filesystem object affected by the event, time and date of the event, and any other metadata associated with the event that may be used to create a snapshot of the event that enables the event to be completely reversed).
Rosenthal does not explicitly disclose but the analogous art Gaurav discloses, in response to the determining, taking a defined action to reduce an effect of the virus in the first file (Gaurav, (para. [0082]), in the event a version of a file included in the backup snapshot to be deleted is associated with a later version of the file that has been determined to be possibly infected with malicious software, a hold (i.e. defined action) may be placed on the file); storing an indication that the first file is infected in second metadata of the data protection location (Gaurav, (para. [0194]), a version of the content file associated with the backup snapshot (i.e. data protection location) may be flagged as being potentially infected by malicious software. A leaf node of a snapshot tree pointing to the file metadata tree corresponding to the version of the potentially infected content file may be modified to include a value that indicates the file metadata tree corresponding to the version of the potentially infected content file is potentially infected with malicious software).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rosenthal by including storing an indication that the first file is infected in second metadata of the data protection location taught by Gaurav for the advantage of reducing the number of false positive detection (Gaurav, (para. [0081])).




Regarding claim 2, the combination of Rosenthal-Gaurav does disclose, the system of claim 1, wherein the operations further comprise: in response to determining that a second file is not infected with any virus, clearing third metadata for the second file that identifies second data protection locations of the second file (Gaurav, (para. [0082]), a data lock may be placed on one or more files that are to be removed from storage. A data lock may be placed on one or more files that are determined not to be potentially infected with malicious software. A data lock may be placed on a last known uninfected version of a file where ….. file system manager 115 may determine that the file system metadata snapshot tree and associated file metadata trees are to be removed from storage….).  

Regarding claim 3, the combination of Rosenthal-Gaurav does disclose, the system of claim 1, wherein the operations further comprise: moving a data protection of a second file to a second data protection location (Rosenthal, (para. [0099]), …. create a copy or backup of each data file/folder in which the system event metadata 302 indicates is being modified/created/deleted …); determining that the second file has been modified subsequent to a time that the second file most recently has been scanned for any virus (Rosenthal, (para. [0099]), … the file copy module 306 writes a copy of the affected data file/folder to the protected storage repository 116 …); and storing an indication of the second data protection location in third metadata of the second file that identifies second data protection locations with an unscanned copy of the second file (Gaurav, (para. [0194]), a version of the content file associated with the backup snapshot (i.e. data protection location) may be flagged as being potentially infected by malicious software. A leaf node of a snapshot tree pointing to the file metadata tree corresponding to the version of the potentially infected content file may be modified to include a value that indicates the file metadata tree corresponding to the version of the potentially infected content file is potentially infected with malicious software).  

Regarding claim 5, the combination of Rosenthal-Gaurav does disclose, the system of claim 1, wherein the operations further comprise: receiving a request for a full restoration from the data protection location; and in response to determining that the second metadata indicates that the data protection location lacks an infected file, performing the full restoration from the data protection location (Gaurav, (para. [0053, 0084]), upon receiving a selection from the user, the storage cluster is configured to restore the file and/or the primary system to the state associated with the selected clean file version/backup snapshot).  

Regarding claim 6, the combination of Rosenthal-Gaurav does disclose, the system of claim 1, wherein the operations further comprise: receiving a request to for a full restoration from the data protection location; and in response to determining that the second metadata indicates that at least one file of the data protection location is infected, determining not to perform the full restoration from the data protection location (Gaurav, (para. [0039]), detecting the malicious software from the backup responsive to receiving another backup snapshot instead of screening the backup at the time of restore, a restore action is not delayed. In other embodiments, by detecting the malicious software in a regularly scheduled mode instead of screening the backup at the time of restore, a restore action is not delayed).  

Regarding claim 7, the combination of Rosenthal-Gaurav does disclose, the system of claim 6, wherein the operations further comprise: in response to performing the determining that the second metadata indicates that at least one file of the data protection location is infected, deleting the data protection location (Gaurav, (para. [0251]), the number of files in a backup snapshot that were added, deleted, and/or modified are determined. At 1108, it is determined whether the number of files in a backup snapshot that were added, deleted, and/or modified is greater than a change threshold. In the event the number of files in a backup snapshot that were added, deleted, and/or modified is greater than a change threshold, process 1100 proceeds to 1110. In the event the number of files in a backup snapshot that were added, deleted, and/or modified is not greater than a change threshold, process 1100 proceeds to 1116 and the backup snapshot is determined not to be potentially infected with malicious software).  

Regarding claim 8, the combination of Rosenthal-Gaurav does disclose, the system of claim 6, wherein the operations further comprise: in response to performing the determining that the second metadata indicates that at least one file of the data protection location is infected, sending a notification to a user account associated with the data protection location (Gaurav, (para. [0083]), upon detecting that a file or data included in the backup snapshot may have been infected with malicious software, storage cluster 112 may be configured to provide a notification to a user associated with primary system 102).  

Regarding claim 9 the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 10, the combination of Rosenthal-Gaurav does disclose, the method of claim 9, further comprising: receiving, by the system a request for partial restoration from the data protection location; and in response to determining that the second metadata indicates that the data protection location lacks an infected file, performing, by the system, the partial restoration from the data protection location (Gaurav, (para. [0053, 0084]), upon receiving a selection from the user, the storage cluster is configured to restore the file and/or the primary system to the state associated with the selected clean file version/backup snapshot).  

Regarding claim 11, the combination of Rosenthal-Gaurav does disclose, the method of claim 9, further comprising: receiving, by the system, a request for partial restoration from the data protection location; and in response to determining that the second metadata indicates that at least one file of the data protection location is infected, determining, by the system, not to perform the partial restoration from the data protection location, while preserving the data protection location in storage (Gaurav, (para. [0039]), detecting the malicious software from the backup responsive to receiving another backup snapshot instead of screening the backup at the time of restore, a restore action is not delayed. In other embodiments, by detecting the malicious software in a regularly scheduled mode instead of screening the backup at the time of restore, a restore action is not delayed).  

Regarding claim 12, the combination of Rosenthal-Gaurav does disclose, the method of claim 9, wherein the data protection location comprises a backup system, and wherein performing the storing of the indication that the first file is infected in the second metadata of the data protection location comprises: sending, by the system, a request to the backup system via a communications network to store the indication that the first file is infected in the second metadata (Gaurav, (para. [0194]), a version of the content file associated with the backup snapshot (i.e. data protection location) may be flagged as being potentially infected by malicious software. A leaf node of a snapshot tree pointing to the file metadata tree corresponding to the version of the potentially infected content file may be modified to include a value that indicates the file metadata tree corresponding to the version of the potentially infected content file is potentially infected with malicious software).  

Regarding claim 14, the combination of Rosenthal-Gaurav does disclose, the method of claim 9, further comprising: in response to performing the determining that the first file is infected with the virus, quarantining, deleting, or repairing, by the system, the first file (Gaurav, (para. [0082]), a data lock may be placed on one or more files that are to be removed from storage. A data lock may be placed on one or more files that are determined not to be potentially infected with malicious software. A data lock may be placed on a last known uninfected version of a file where ….. file system manager 115 may determine that the file system metadata snapshot tree and associated file metadata trees are to be removed from storage….).  

Regarding claim 15, Rosenthal does disclose, a non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising: determining that a first file is infected with a virus (Rosenthal, (para. [0006, 0014]), analyzes software and data files to determine if a virus is present or hidden therein); identifying a data protection location from first metadata the first file, wherein the first metadata identifies data protection locations of the first file (Rosenthal, (para. [0077]), the protection service 228 automatically executes the file copy module 306 to create a backup copy of each data file/folder in which the system event metadata 302 indicates is being modified/created/deleted by a respective I/O operation/request. In particular, the file copy module 306 writes a backup copy of the affected data file/folder to the protected storage repository 116; (para. [0098, 0075, 0057 ), where the protection service 228 is configured to communicate directly with the filesystem minifilter driver 220, for example, to receive the system event metadata 302, which includes, for example, and without limitation, a process identifier (PID) associated with the process performing the event, a target filesystem object (i.e., file/folder) targeted by the system event, location data associated with the target filesystem object affected by the event, time and date of the event, and any other metadata associated with the event that may be used to create a snapshot of the event that enables the event to be completely reversed).
Rosenthal does not explicitly disclose but the analogous art Gaurav discloses, storing an indication that the first file is infected in second metadata of the data protection location (Gaurav, (para. [0194]), a version of the content file associated with the backup snapshot (i.e. data protection location) may be flagged as being potentially infected by malicious software. A leaf node of a snapshot tree pointing to the file metadata tree corresponding to the version of the potentially infected content file may be modified to include a value that indicates the file metadata tree corresponding to the version of the potentially infected content file is potentially infected with malicious software).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rosenthal by including storing an indication that the first file is infected in second metadata of the data protection location taught by Gaurav for the advantage of reducing the number of false positive detection (Gaurav, (para. [0081])).
  
Regarding claim 16, the combination of Rosenthal-Gaurav does disclose, the non-transitory computer-readable medium of claim 15, wherein the operations further comprise: receiving a request to copy a second file as a third file; determining that a most recent previous modification of the second file occurred after a time that the second file was last scanned for the virus; and storing an identifier of the third file in third metadata for the second file that identifies unscanned copies of the second file (Gaurav, (para. [0082]), a data lock may be placed on one or more files that are to be removed from storage. A data lock may be placed on one or more files that are determined not to be potentially infected with malicious software. A data lock may be placed on a last known uninfected version of a file where ….. file system manager 115 may determine that the file system metadata snapshot tree and associated file metadata trees are to be removed from storage….).  

Regarding claim 17, the combination of Rosenthal-Gaurav does disclose, the non-transitory computer-readable medium of claim 16, wherein the operations further comprise: determining that the second file is infected with an infection; taking a defined action to reduce the infection in the second file; and based on the identifier of the third file existing in the third metadata for the second file, taking the defined action to reduce the infection in the third file (Gaurav, (para. [0082]), in the event a version of a file included in the backup snapshot to be deleted is associated with a later version of the file that has been determined to be possibly infected with malicious software, a hold (i.e. defined action) may be placed on the file).  

Regarding claim 18, the combination of Rosenthal-Gaurav does disclose, the non-transitory computer-readable medium of claim 17, wherein the operations further comprise: determining that fourth metadata for the third file identifies that a copy of the third file has been made as a fourth file, and that the fourth file is unscanned; and based on the fourth metadata, taking the defined action to reduce the infection in the fourth file (Gaurav, (para. [0082]), in the event a version of a file included in the backup snapshot to be deleted is associated with a later version of the file that has been determined to be possibly infected with malicious software, a hold (i.e. defined action) may be placed on the file).  

Regarding claim 20, the combination of Rosenthal-Gaurav does disclose, the non-transitory computer-readable medium of claim 16, wherein the operations further comprise: in response to modifying the second file, removing the identifier of the third file in the third metadata (Gaurav, (para. [0251]), the number of files in a backup snapshot that were added, deleted, and/or modified are determined. At 1108, it is determined whether the number of files in a backup snapshot that were added, deleted, and/or modified is greater than a change threshold. In the event the number of files in a backup snapshot that were added, deleted, and/or modified is greater than a change threshold, process 1100 proceeds to 1110. In the event the number of files in a backup snapshot that were added, deleted, and/or modified is not greater than a change threshold, process 1100 proceeds to 1116 and the backup snapshot is determined not to be potentially infected with malicious software).

Allowable Subject Matter
Claims 4, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432